
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.35


SECURED REVOLVING PROMISSORY NOTE


    This SECURED REVOLVING PROMISSORY NOTE is entered into as of December 8,
2000, by and between MAXIM PHARMACEUTICALS, INC. ("Company"), a Delaware
Corporation, at 8899 University Center Lane, Suite 400, San Diego, CA 92122 and
LARRY G. STAMBAUGH ("Executive") at [***].


RECITALS


    Executive wishes to obtain credit from time to time from Company, and
Company desires to extend credit to Executive. This Note sets forth the terms on
which Company will advance credit to Executive, and Executive will repay the
amounts owing to Company.


AGREEMENT


1.DEFINITIONS

        1.1  Definitions.  As used in this Note, the following terms shall have
the following definitions:

            "Advance" or "Advances" means payments made to Executive in
accordance with this Note.

            "Maturity Date" means December 8, 2001.

            "Options" means options to purchase common stock of Maxim
Pharmaceuticals, Inc. or any shares acquired thereunder.

            "Outstanding Balance" means the sum of all Advances less the sum of
all repayments of Advances to date.

2.LOAN AND TERMS OF PAYMENT

        2.1  Credit Extension.  Executive promises to pay to Company, in lawful
money of the United States of America, the aggregate unpaid principal amount of
all Advances made by Company to Executive hereunder. Executive shall also pay
interest on the Outstanding Balance of such Advances at rates in accordance with
the terms hereof.

        2.2  Advances.  Subject to and upon the terms and conditions of this
Note, at any time from the date hereof through the Maturity Date of this Note,
Company agrees to make advances to Executive in an aggregate amount up to, but
not exceeding, $2,850,000.

        2.3  Interest.  Interest shall accrue from the date of the first Advance
at the per annum rate equal to eight and one quarter percent (8.25%). Accrued
interest will be due and payable on the Maturity Date of this Note.

        2.4  Payment.  Executive will pay Outstanding Balance plus all accrued
unpaid interest by the Maturity Date. Executive will pay Company at Company's
address shown above or at such other place as Company may designate in writing.
Unless otherwise agreed or required by applicable law, payments will be applied
first to accrued unpaid interest, then to any unpaid collection costs and late
charges, and any remaining amount to principal.

        2.5  Prepayment.  Executive may pay all or a portion of the outstanding
Advances earlier than due at any time without notice and without penalty.

1

--------------------------------------------------------------------------------

3.SECURITY.

        3.1  Grant of Security Interest.  To secure the payment on the
Obligations under this Note, Executive hereby grants to Company a security
interest in all Options, as more fully set forth in the Exhibit A hereto.
Notwithstanding the granting by the Executive of the security interest as
provided herein (a) Executive acknowledges his obligation to repay the Secured
Revolving Promissory Note in accordance with its terms and provisions, and
(b) Company shall have full recourse against Executive for all amounts due under
this Secured Revolving Promissory Note. The Executive may elect to sell common
stock underlying the Options if the value of the remaining Options equals or
exceeds the obligations under this Note.

4.DEFAULT

        4.1.  Events of Default.  Executive will be in default (a) five (5) days
after written notice of failure by Executive to make any payment in connection
with this Note within ten (10) days after due; or (b) immediately when a
receiver is appointed for any part of Executive's property, Executive makes an
assignment for the benefit of creditors, or any proceeding is commenced either
by Executive or (unless dismissed within 60 days) against Executive under any
bankruptcy or insolvency laws.

5.COMPANY'S RIGHTS

        5.1  Rights and Remedies.  Upon default, Company may declare the entire
unpaid principal balance on this Note and all accrued interest immediately due.
In such event, subject to any limits under applicable law, Executive shall also
pay Company's reasonable attorney's fees and legal expenses whether or not there
is a lawsuit, including attorney's fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Executive also will pay any court costs, in addition to all other sums provided
by law. This Note has been delivered to Company and accepted by Company in the
State of California. If there is a lawsuit, Executive agrees upon Company's
request to submit to the jurisdiction of the courts of San Diego County, the
State of California. This Note shall be governed by and construed in accordance
with the laws of the State of California.

6.GENERAL PROVISIONS

        6.1  Enforcement.  Company may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Executive and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, protest and notice of dishonor.

7.NOTICES

        7.1  All notices required to be given hereunder shall be given in
writing and shall be effective when actually delivered or three days after
deposited in the mail, first class, postage prepaid, addressed to the party to
whom the notice is to be given at the address shown above.

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Undersigned has caused this Secured Revolving
Promissory Note to be duly executed as of the day and year first above written.

    EXECUTIVE
 
 
By:
/s/ LARRY G. STAMBAUGH   

--------------------------------------------------------------------------------

Larry G. Stambaugh


    MAXIM PHARMACEUTICALS, INC.
 
 
By:
/s/ DALE A. SANDER   

--------------------------------------------------------------------------------

Dale A. Sander
Chief Financial Officer

3

--------------------------------------------------------------------------------



QuickLinks


SECURED REVOLVING PROMISSORY NOTE
RECITALS
AGREEMENT
